Citation Nr: 1602834	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for joint pain.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for a bladder disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or anxiety.

9.  Entitlement to service connection for bilateral hearing loss.
10.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the ten claims at issue.  In September 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in October 2014 and requested a hearing before the Board.  

In December 2014, the Veteran stated that he wished to withdraw his request for a Board hearing.  See December 2014 Statement in Support of Claim (VA
Form 21-4138).  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2015).

A Supplemental Statement of the Case was furnished by the RO in June 2015.

The Board notes that it has recharacterized the Veteran's psychiatric claim.  The Veteran's claim was certified to the Board as only entitlement to service connection for PTSD.  However, the May 2012 VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified.  Accordingly, the Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving any acquired psychiatric disorder, as opposed to the more specific PTSD, and finds no prejudice to the Veteran in so doing.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a veteran makes a claim, the veteran is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection of an acquired psychiatric disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran has a pre-existing hypertension disability.  

2.  The most competent and probative medical evidence shows hypertension was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service.  

3.  The most competent and probative medical evidence indicates that diabetes mellitus, type II, was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current diabetes to service.  

4.  The most competent and probative evidence of record establishes that the Veteran's pre-existing bilateral pes planus, which was noted at service entrance, underwent no increase in disability during service.

5.  The most competent and probative medical evidence indicates that a right foot disorder (other than bilateral pes planus) was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current right foot disorder to service.  

6.  The most competent and probative medical evidence indicates that a right knee disorder was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current right knee disorder to service.  

7.  The most competent and probative medical evidence indicates that joint pain was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current right knee disorder to service.  

8.  Refractive error of the eyes is not a disease or injury for VA compensation purposes.

9.  The most competent and probative evidence indicates that an eye disorder was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current eye disorder to service.  

10.  The most competent and probative evidence indicates that a bladder disorder was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current bladder disorder to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
3.  The criteria for establishing service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2015).

4.  The criteria for establishing service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for establishing service connection for joint pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for establishing service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for establishing service connection for a bladder disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In October 2011 and February 2012 letters issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claims for service connection, and of what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his representative.

The Veteran was afforded a VA examination pertaining to his claim for an acquired psychiatric disorder in May 2012.  The Board finds the May 2012 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an evaluation, and provided a reasoned rationale for the opinions rendered.  The examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.
The Board notes that the Veteran has not been afforded VA examinations concerning his other claims for service connection.  The Board, however, finds that no such examinations are required in this case.  As will be explained below, there is no medical or credible lay evidence that shows such disorders were present in service.  Moreover, the credible medical evidence shows that such disorders were first diagnosed or treated many years after the Veteran's discharge from service.  Consequently, VA is under no duty to afford the Veteran VA examinations with respect to these claims.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran seeks service connection for hypertension, diabetes, a right foot disorder, a right knee disorder, joint pain, an eye disorder, and a bladder disorder.  He contends that all of these disorders "are as a result of [his] military service, location of service, and [his] war time experiences in Korea."  See October 2014 VA Form 9.  

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including hypertension, diabetes mellitus, and arthritis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2015).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as hypertension, diabetes mellitus, and arthritis.  See Walker, 708 F.3d at 1338; see also 38 C.F.R. § 3.309(a) (2015).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Hypertension

VA treatment records show that the Veteran was diagnosed with hypertension in October 2005, and was begun on medication for it at that time.  Thus, the Veteran has a current diagnosis of hypertension.  Therefore, the initial determination becomes whether the Veteran's hypertension was present prior to service.   
 
A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306 (2015).  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In the present case, a July 1952 pre-induction examination shows a blood pressure reading of 140/90.  On his medical history, the Veteran checked "yes" to "high or low blood pressure."  The physician notes in the summary section that the Veteran had a history of allergies, bed wetting, frequent indigestion, and toothache.  The physician does not note diagnosis of or treatment for hypertension.

A typewritten entry on the July 1952 pre-induction examination states "[p]hysical inspection in lieu of new complete physical examination performed."  A November 1952 stamp shows physical inspection negative, profile verified.  

The Veteran's September 1954 discharge examination shows the Veteran's blood pressure as 118/60.  It is noted that there were no defects or diagnoses.  On his medical history, the Veteran checked "no" to "high or low blood pressure."   

A November 1958 Army reserve periodic examination shows a blood pressure of 120/76.  The Veteran checked "yes" to "high or low blood pressure" on his medical history.  The Board notes that not all of the physician's summary section can be read; however, a notation appears to state that "once he had hypertension."   

In Crowe v. Brown, 7 Vet. App. 238 (1994), the court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2015).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2014).  

In this case, the evidence of record does not show that the Veteran had a diagnosis of hypertension upon entry into service.  For VA purposes, hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term "hypertension" means that the diastolic blood pressure is predominantly 90 or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 or greater, with a diastolic blood pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  At entrance to service, the Veteran had only one isolated diastolic blood pressure of 90, was not taking medication to treat hypertension, and was not diagnosed as having hypertension by the July 1952 or the November 1952 physician.  Therefore, the Board finds that the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111 (West 2014); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that hypertension was both pre-existing and not aggravated by service.  

Based on the medical evidence set forth above, the Board does not find that there is clear and unmistakable evidence that the Veteran had a hypertensive disorder that pre-existed service.  As noted above, the Veteran had only one elevated blood pressure reading, which did not prevent him from being inducted into service.  There is no medical evidence that the Veteran had any pre-service history of hypertension.  

It is acknowledged that the Veteran has reported that he had hypertension.  The Board notes that hypertension falls outside the realm of common knowledge of a lay person, and therefore, the Veteran is not competent to provide a diagnosis of pre-service hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given that there is conflicting evidence as to whether the Veteran had a pre-existing hypertensive disorder, the Board finds that the medical record does not show clearly and unmistakably that hypertension existed prior to service.

As the Board has not found that there is clear and unmistakable evidence that the Veteran had hypertension that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111 (West 2014); Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).  

With regard to service connection for hypertension on a direct basis, the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of hypertension.  The evidence does not show that the Veteran was diagnosed with hypertension in service, or that serial blood pressure readings consistent with a diagnosis of hypertension for VA purposes (160 systolic and 90 diastolic) were noted in service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  Indeed, the Veteran's blood pressure at discharge in September 1954 was 118/60.  His blood pressure in November 1958 was 120/76.  Both of these readings are well below VA criteria for a diagnosis of hypertension.  Thus, there is no medical evidence that the Veteran was diagnosed with hypertension in service, or within one year of discharge from service.

The first objective post-service evidence of a diagnosis of hypertension is in October 2005, which is more than 50 years after the Veteran's period of service.  As hypertension was not shown for many decades after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, at no time did any treating provider relate the Veteran's hypertension to his period of service.   

In regard to continuity of symptoms, the Board finds that the Veteran's hypertension is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of continued hypertension after service, service connection based on continuity of symptomatology is not warranted.

In sum, the Board finds that the most competent and probative evidence indicates that hypertension was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service.  Accordingly, service connection for hypertension is not warranted on any basis.    

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


Diabetes Mellitus, Type II

VA treatment records show that the Veteran was first diagnosed with diabetes in November 2005, and was begun on medication to treat it at that time.  Although the Veteran has a current diagnosis of diabetes, the Board finds that the most probative evidence supports the conclusion that the Veteran's diabetes did not manifest in service or for a significant period thereafter.  

Service treatment records are negative for any complaints, diagnoses, or treatment of diabetes mellitus, elevated blood glucose levels, and the presence of sugar in the urine.  The first objective post-service evidence of a diagnosis of diabetes is in November 2005, which is more than 50 years after the Veteran's period of service.  As diabetes was not shown for many decades after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, at no time did any treating provider relate the Veteran's diabetes to his period of service.   
 
In regard to continuity of symptoms, the Board finds that the Veteran's diabetes is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of continued diabetes after service, service connection based on continuity of symptomatology is not warranted.

The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, diabetes falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report symptoms of diabetes, an actual diagnosis of diabetes requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his diabetes.
In sum, the Board finds that the most competent and probative evidence indicates that diabetes was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current diabetes to service.  Accordingly, service connection for diabetes is not warranted on any basis.   

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Right Foot Disorder, Right Knee Disorder, and Joint Pain,

The Veteran seeks service connection for a right foot disorder, a right knee disorder, and joint pain.  He has not, however, specifically allegedly the particular right foot or knee disorder or the location of the joint pain for which he seeks service connection. 

The Veteran's July 1952 pre-induction examination notes bilateral pes planus (flat feet).  Service treatment records are otherwise negative for any complaints, diagnoses, or treatment of foot disorders.  The September 1954 discharge and November 1958 reserve examinations show the Veteran's feet as normal.

Service treatment records are negative for any complaints, diagnoses, or treatment of arthritis, joint pain, a right knee disorder, a right foot disorder (other than pes planus), and any lower extremity disorder.  The Veteran's September 1954 discharge examination, as well as the November 1958 reserve examination, shows normal upper extremities, lower extremities, and spine.  The Veteran denied arthritis or rheumatism; bone, joint, or other deformity; lameness; painful or "trick" shoulder or elbow; "trick" or locked knee, and foot trouble on his discharge medical history and the November 1958 reserve medical history.

VA treatment records show that the Veteran was in a motor vehicle accident in 1992.  As a result of the accident, the Veteran reported that he suffered a left above the knee amputation and five fractures in his right leg.  See September 2014 VA endocrinology osteoporosis clinic record.  

An October 2005 VA treatment record shows that the Veteran reported joint pain and joint stiffness.  The Veteran was diagnosed with questionable osteoporosis.  

A March 2006 VA treatment record shows that the Veteran complained of pain in his left shoulder, right knee, and right ankle following a motor vehicle accident the day before.  X-rays of the left shoulder showed degenerative changes of the acromioclavicular joint and glenohumeral joint, with narrowing of all the left shoulder joint spaces.  X-rays of the right knee showed tricompartment degenerative joint disease changes with osteophytes and narrowing of all joint spaces.  Intramedullary rods were present in the femoral shaft, as well as the tibia shaft.  
X-rays of the right ankle showed osteoporosis with narrowed joint space.  Fixating pins were present in the medial malleolus and distal tibiofibular joint.  None of the x-rays showed acute fractures or dislocations.  The impression was musculoskeletal pain.

A July 2011 VA vascular clinic record shows that the Veteran was complaining of pain and tenderness in his right lower extremity and across his toes.  The Veteran claimed the pain stemmed from reconstructive surgery to his right lower extremity follow a 1992 car accident.  The Veteran used a prosthetic device on his left leg and was ambulatory until February 2010, when he had a fall and hurt his right arm.  He had been in a wheelchair since.  After testing, the Veteran was diagnosed with mild peripheral vascular disease.  VA records thereafter show ongoing complaints of and treatment for right lower extremity and foot pain, edema, and skin ulcers.  

As discussed above, a pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  In explaining the meaning of an increase in disability, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  If any increase in disability of a pre-existing disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection, unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  38 C.F.R. § 3.306(b) (2015). 
 
In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must determine whether there has been any measured worsening of the disability during service, and, then, whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the pre-existing bilateral pes planus increased in severity during active service.  If so, then the presumption of aggravation attaches and may only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.  

As bilateral pes planus was noted on the Veteran's entrance examination, the Board finds that bilateral pes planus existed prior to service.  Thus, the next determination is whether there has been any measured worsening of the Veteran's pes planus during service.
 
Service treatment records are negative for any complaints or treatment of any foot disorder.  The Board finds it significant that at the September 1954 discharge examination, and even at the November 1958 reserve examination, the Veteran's feet were shown to be normal.  The Veteran also denied foot trouble on his discharge medical history.  Thus, the Board finds the most probative evidence of record establishes that the Veteran's pre-existing bilateral pes planus underwent no increase in disability during service.  The Board notes that VA treatment records do not document the presence of pes planus.

VA treatment records show that the Veteran complained of joint pain diagnosed as probable osteoarthritis in October 2005, was shown to have arthritis by x-ray in his right knee and ankle in March 2006, was diagnosed with mild peripheral vascular disease in his right lower extremity in July 2011, and was treated for pain, edema, and skin ulcers in his lower extremity and foot beginning in July 2011.  Although the Veteran has current diagnoses relating to joint pain, his right knee, and his right foot, the Board finds that the most probative evidence supports the conclusion that these disorders did not manifest in service or for a significant period thereafter.    

Service treatment records are negative for any complaints, diagnoses, or treatment of arthritis, joint pain, a right knee disorder, a right foot disorder (other than pes planus), and any lower extremity disorder, including pain, edema, and skin ulcers.  On his September 1954 discharge medical history, the Veteran specifically denied any complaints relating to his joints, knees, and feet.  

The first objective post-service evidence of any of the claimed disorders is in October 2005 when the Veteran complained of joint pain, which is more than 50 years after the Veteran's discharge from service.  As joint pain, a right foot disorder, and a right knee disorder were not shown for many decades after the Veteran's period of service, this weighs against a claim that they were related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, at no time did any treating provider relate the Veteran's disorders to his period of service.  Moreover, the Veteran had extensive reconstructive surgery to his right leg in 1992.  Even the Veteran related his right lower extremity pain to the surgery.  

In regard to continuity of symptoms, the Board finds that the Veteran's arthritis is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of continued arthritis after service, service connection based on continuity of symptomatology is not warranted.

The Board again acknowledges that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, disorders of the joints, knees, and feet can have many causes and require medical testing to diagnose.  Thus, while the Veteran can competently report symptoms of disorders of the joints, knees, and feet, any diagnosis relating to such symptoms and determination regarding their etiology require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds that the Veteran's opinions regarding the etiology of his current joint pain and disorders of his right knee and foot are not competent medical evidence with respect to the specific facts presented here.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the most probative evidence indicates that the Veteran's bilateral pes planus was noted on his entrance examination, and did not increase in disability during service.  The Board finds further that the most competent and probative evidence indicates that the Veteran's right foot disorder (other than pes planus), right knee disorder, and joint pain were not shown in service or for many decades thereafter, and the most probative evidence fails to link such disorders to the Veteran's service.  Accordingly, service connection for a right foot disorder, right knee disorder, and joint pain is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Eye Disorder

Service treatment records are negative for any complaints, diagnoses, or treatment of an eye disorder.  On his September 1954 discharge medical history, as well as his November 1958 reserve medical history, the Veteran specifically denied any eye disorder and wearing glasses. 

A March 2008 VA treatment record shows that the Veteran reported some blurred vision and that he wore glasses.  A July 2009 record shows the Veteran's last eye examination was seven to eight years ago.  He reported no blurred vision since cataract surgery.  A July 2009 ophthalmology consultation was negative for retinopathy.  The Veteran reported in May 2011 that he was "having eye problem now."  The next recorded eye complaints are in March and April 2015 when the Veteran complained of progressively worsening vision over the past several months, particularly in the left eye.  He was diagnosed with a cataract in the left eye and was scheduled for surgery.  The Veteran's vision was 20/50- in his left eye and 20/40+ in his right.

While the Veteran has been diagnosed with an eye disorder and wears glasses, due to what appears to be a refractive error of the eyes, the Board finds that the most probative evidence supports the conclusion that the Veteran's current eye disorders did not manifest in service and are not etiologically related to the Veteran's service.  
 
The Board notes that 38 C.F.R. § 3.303(c) proscribes that refractive error of the eye is not a disease or injury for VA purposes.  See also 38 C.F.R. § 4.9 (2015).  Also, VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  VBA Manual M21-1, III.iv.4.B.1.d. (2015).  Refractive error of the eye is recognized by applicable law as a developmental defect, and is not a disease or injury for which VA compensation benefits (i.e., entitlement to service connection) may be awarded.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); see generally Winn v. Brown, 8 Vet. App. 510, 516 (1996) (ruling that 38 C.F.R. § 3.303(c) is a valid exercise of the authority granted to the Secretary in 38 U.S.C. § 501).

The Board observes that service connection may be granted for additional disability due to disease or injury superimposed upon a developmental defect during service.  VAOPGCPREC 82-90 (1990).  However, the record before the Board contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with refractive error, which is treated with corrective glasses, there is no competent evidence of any additional disability superimposed on this condition because of his service during active duty.

The first objective post-service evidence of a compensable eye disorder is in March 2015 when the Veteran was diagnosed with a cataract of the left eye.  This is more than 60 years after the Veteran's period of service.  As a cataract was not shown for many decades after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, at no time did any treating provider relate the Veteran's cataract to his period of service.  

The Board acknowledges that the Veteran is competent to report symptoms of blurry vision.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the specific issue in this case, i.e., the cause of the Veteran's cataract, falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his cataract.

In sum, applicable laws and regulations do not permit service connection for refractive error of the eye, alone, and the Board finds that the record evidence does not establish any additional disability imposed on this condition because of service.  The Board finds further that the competent and probative evidence indicates that an eye disorder was not shown in service, and the most probative evidence fails to link the Veteran's current eye disorder to service.  Accordingly, service connection for an eye disorder is not warranted on any basis.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Bladder Disorder

Service treatment records are negative for any complaints, diagnoses, or treatment of any bladder or urinary disorder.  The Veteran's September 1954 discharge examination shows a normal genitourinary system and negative urinalysis.  On his September 1954 discharge medical history, as well as his November 1958 reserve medical history, the Veteran specifically denied frequent or painful urination, kidney stone or blood in urine, sugar or albumin in urine, and bed wetting.

An October 2005 VA treatment record shows that the Veteran reported urinary symptoms of frequency, nocturia, and incontinence.  He was prescribed medication to treat the symptoms.  The Veteran was diagnosed with prostate cancer in February 2008.  An October 2010 VA urology note states that the Veteran underwent cystoscopy in May 2009 for lower urinary tract symptoms (LUTS).  The Veteran's VA problem list includes a diagnosis of neurogenic bladder.

Although the Veteran has a current diagnosis of a bladder disorder, the Board finds that the most probative evidence supports the conclusion that the Veteran's bladder disorder did not manifest in service or for a significant period thereafter.

Service treatment records are negative for any complaints, diagnoses, or treatment of a bladder disorder.  The first objective post-service evidence of urinary complaints is in October 2005, which is more than 50 years after the Veteran's period of service.  As a bladder disorder was not shown for many decades after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, at no time did any treating provider relate the Veteran's bladder disorder to his period of service.   

The Board acknowledges that the Veteran is competent to report symptoms of a bladder disorder, such as frequency, nocturia, and incontinence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, urinary symptoms can have many causes and require medical testing to diagnose and medical expertise to determine their etiology.  Lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his bladder disorder.

In sum, the Board finds that the most competent and probative evidence indicates that a bladder disorder was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current bladder disorder to service.  Accordingly, service connection for a bladder disorder is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for joint pain is denied.
Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for a bladder disorder is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the Veteran's claims for service connection of an acquired psychiatric disorder, bilateral hearing loss, and tinnitus.

Acquired Psychiatric Disorder

As noted above, the Veteran sought service connection for PTSD; however, the Board has expanded the claim for PTSD to a claim for any acquired psychiatric disorder.  

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5).  See 38 C.F.R. § 3.304(f) (2015).

Previously, 38 C.F.R. § 4.125(a) provided that mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the DSM-IV has been updated with the DSM 5.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM 5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  

In the present case, the Veteran's appeal was certified to the Board in November 2014.  Because the appeal was pending at the RO after August 4, 2014, the diagnostic criteria of the DSM 5 are applicable in the present case.

The Veteran was afforded a VA examination in May 2012.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD under DSM-IV criteria; however, as stated above, the Veteran's symptomatology is to be evaluated in accordance with the criteria set forth in the DSM 5.  As such, the Board finds that the Veteran's claim should be returned to the May 2012 VA examiner for an addendum opinion addressing whether the Veteran meets the DSM 5 criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.

Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He contends that his hearing loss is due to the sound of gunfire and truck noise in service.  Service personnel records show that the Veteran's most significant duty assignment was as a light vehicle driver.  The Veteran indicates that he drove a staff car for a colonel.  See January 2012 Statement in Support of Claim (VA Form 21-4138) (received February 2012).  

Service treatment records show normal whispered voice tests of 15/15 in both ears at the Veteran's July 1952 pre-induction examination and September 1954 discharge examination.  There are no complaints, treatment, or diagnosis documented in the service treatment records pertaining to ear problems, eardrum perforations, hearing loss, or tinnitus.

An October 2005 VA treatment record shows that the Veteran was hearing impaired and reported tinnitus.  

The Veteran was afforded a VA examination in May 2012.  He reported exposure to firearms and trucks in the military, and a gradual decrease in his hearing since military service.  No specific event that triggered his hearing loss was reported.  The Veteran also reported occasional bilateral tinnitus that started during military duty.  No specific date of onset could be given.  He denied post-service noise exposure, ear surgery, and chronic ear infections.  

The Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015).  However, because the Veteran's claims file was not available for review, the examiner did not render any opinions regarding the Veteran's claims.
 
In an August 2012 addendum opinion after review of the Veteran's claims file, the examiner noted that he was only able to find a whisper test in the Veteran's service treatment records, which is insufficient for establishing hearing levels.  Therefore, the examiner stated "no opinion may be rendered by the examiner on the Veteran's hearing loss without resorting to speculation at this time."  The examiner noted that no claims of tinnitus were found in the Veteran's claims file.  Therefore, it was the examiner's opinion that the Veteran's tinnitus is less likely than not a result of military service.

In the present claim, the Board must address whether the record shows persuasive evidence of a medically-sound basis for attributing the Veteran's current hearing loss disability to service, notwithstanding hearing found to be within normal limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 
While the VA examiner found that an opinion could not be provided without a resort to speculation due to a lack of in-service audiograms, the Board finds it necessary to obtain an addendum opinion for further comment on whether the audiometric configuration from the May 2012 VA examination is consistent with military noise exposure as described by the Veteran.

Regarding the examiner's opinion that the Veteran's tinnitus is not related to his military service, the Board finds the opinion inadequate to the extent that the only rationale provided for the opinion is that there is no documentation of tinnitus in the service treatment records.  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, on remand additional support is to be provided for any opinion offered concerning whether the Veteran's tinnitus is related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA examiner who drafted the May 2012 psychiatric report, if available, to obtain an addendum opinion.  If the examiner who drafted the May 2012 report is unavailable, the opinion should be rendered by another appropriate medical professional who is qualified to render an initial diagnosis of PTSD.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(1)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has a diagnosis of PTSD in accordance with the DSM 5 diagnostic criteria that is related to events in service as described by the Veteran?  

(2)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has a psychiatric disorder other than PTSD in accordance with the DSM 5 diagnostic criteria that is related to events in service as described by the Veteran?  

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

2.  Return the Veteran's claims file to the VA examiner who drafted the May 2012 audiology report and August 2012 addendum report (or another appropriate examiner if unavailable) to obtain an additional addendum opinion.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries: 

(a)  While the VA examiner found that an opinion could not be provided without a resort to speculation on account of a lack of in-service audiograms, the examiner is further asked to comment on whether the audiometric configuration shown on the May 2012 examination is consistent with military noise exposure as described by the Veteran.  In this regard, the Board notes that the Veteran reports exposure to firearms and trucks in service.  Service personnel records show that the Veteran was a light vehicle driver, and the Veteran indicates that he drove a staff car for a colonel.  After service, the Veteran worked 35 years as a trucker and three years in a warehouse recycling plant.  He retired in 1992.  See May 2012 PTSD VA examination.

(b)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's reported tinnitus was incurred in, caused by, or etiologically related to his service?  The examiner is reminded that an opinion will be inadequate if the sole rationale for the opinion rendered is that complaints of tinnitus are not documented in the Veteran's service treatment records.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


